ADVISORY ACTION
REPEATED REJECTIONS
Claim Rejections – 35 USC § 103
1.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2. 	Claims 1, 3 – 4, 6 – 13, 15 – 19 and 21 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kentaro et al (JP 2013 – 208793) in view of Schafer (U.S. Patent Application Publication No. 2010/0291331 A1) and Futscher et al (U.S. Patent Application Publication No. 2013/0317169 A1).
With regard to Claims 1, 3 and 21, Kentaro et al disclose a multilayer structure having a base material (X) and a layer (Y) on the base material (Abstract); layer (Y) comprises a metallic oxide (a) containing aluminum (alumina; paragraph 0067) and phosphorous compounds (B) for reaction (paragraph 0009) and a metal that is a cation and that has a charge of 2, because it is an inorganic metal acid salt that is a carbonate (paragraph 0112); the cation is therefore not from metal oxide; layer (Y) includes an infrared absorption in the range of 800 – 1400 cm-1 to 1080 - 1130 cm-1 (paragraph 0036); layer (Y) is formed from a reaction between a metallic oxide (aluminum) and phosphorus compound and the molar number satisfies 1 <= Nm/Np <= 3.6 (paragraph 0030). Kentaro et al do not expressly disclose the claimed product, between 0.001 and 0.30. However, the percentage of the cation in the layer (Y) is less than 5% by mass (paragraph 0113). It would have been obvious for one of ordinary skill in the art to provide for less than 5% by molar mass, as less than 5% by mass is disclosed. Although the disclosed range of product is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.

With regard to Claim 4, Kentaro et al disclose phosphoric acid (paragraph 0084).
With regard to Claim 6, Kentaro et al disclose thermoplastic resin (paragraph 0116).
With regard to Claims 7 and 9, Kentaro et al disclose a coating (U) comprising phosphorous and a polymer (paragraphs 0166 – 0197).
With regard to Claim 8, a second coating liquid is disclosed (paragraphs 0166 – 0197).
With regard to Claims 10 – 11, Kentaro et al disclose a packaging material (paragraph 0117).
With regard to Claims 12 and 18, a vertical form – fill – seal bag is disclosed (paragraph 0242).
With regard to Claim 13, a vacuum insulator is disclosed (paragraph 0160).
With regard to Claims 15 – 17 and 19, a protective sheet for an electronic device, therefore an information display device, is disclosed (paragraph 0255).
With regard to Claim 22, an oxygen transmission rate of less than 1 mL/(m2day atm) is disclosed by Kentaro et al (paragraph 0020). The multilayer structure therefore has the claimed oxygen transmission rate when it is stretched 5%. However, a structure that is stretched 5% is not claimed. The claimed aspect of a stretching process comprising allowing the structure to stand still at 23 degrees Celsius, and 50% RH for 24 hours, and subsequently longitudinally stretching at 23 degrees Celsius, and 50% RH is directed to a product – by – process limitation. Therefore, if the product in the claim is the same as the prior art, the claim is unpatentable even though the prior art product was made by a different process. MPEP 2113.





3.	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 8 of the remarks dated May 14, 2021, that Schafer and Futscher et al are not analogous to the claimed invention or to Kentaro et al.
However, Schafer is cited only as evidence that calcium carbonate is a white pigment, and Futscher et al is cited only as evidence that calcium carbonate is an acid metal salt.
Applicant also argues on page 8 that it would have not been obvious for one of ordinary skill in the art to provide for a pigment in Kentaro et al because in paragraph 0157 and paragraph 0210, which is an example, Kentaro et al disclose transparency and colorlessness.
However, in paragraph 0149, the use of a pigment is disclosed. Furthermore, in paragraph 0157, it is disclosed that transparency is ‘preferable,’ and that it is therefore not required, and in paragraph 0206 it is disclosed that the invention is not limited to the examples. It is also noted that it is disclosed in paragraph 0210 that a slight cloudiness, instead of colorlessness, is still considered to constitute a good appearance.
Applicant also argues, on page 9, that unexpected results are shown by the claimed invention, because the Examples 1 – 1 and 1 – 2, which comprise the claimed range of amount of cation, provide a small change in oxygen transmission rate and moisture barrier after stretching compared to comparative examples comprising no cation.
However, there are no examples that comprise cation in amounts that are slightly outside of the claimed range. It is therefore not clear if the oxygen transmission rate and moisture barrier after stretching are unexpected, or why the claimed range is important. Furthermore, Examples 1 – 1 and 1 – 2 comprise a single cation, sodium, but the claimed invention is not limited to sodium.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782